DETAILED ACTION
Status of Application
	This action follows a reply filed on 03/03/2022.  Per the reply, the Specification and claims 1 and 10 have been amended; claims 2 and 13-18 have been cancelled.  No new claims have been added.  Accordingly, claims 1, 3-12, 19 and 20 remain pending and under examination herein. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) accompanying filed on 01/10/2022 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing of this Office action. 

Withdrawn Objection(s)/Rejection(s)
	The objection to the specification has been obviated by the amendment to the heading of Table 5 thereof.  The rejections under 35 U.S.C. 102(a)(1) based upon Siek et al or Tomas-Mendivil et al, and the rejection under 35 U.S.C. 103 over JP 2007-055915A have been obviated by the amendment rewriting claim 1 to include the limitations of claim 2.  The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) has been obviated by the amendment to claim 10.  


Claim Rejections – 35 U.S.C. 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 stand rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over either of Kaita et al (US 8962743 B2) and Tsujimoto et al (US 4579920).
	The basis of the rejection is adequately set forth in the previous Office action (see pages 8-9 thereof) and that explanation is incorporated by reference herein. 

Response to Argument
	Applicant’s argument with respect to claims 10-12 has been fully considered but is not persuasive of error in the repeated rejection.  
From the remarks on page 9 of the reply, Applicant’s position appears to be that because claim 1 has been amended to include the feature of the invention recited in (now-cancelled) claim 2, which was indicated as containing allowable subject matter on page 9 of the last Office action, and because claim 10 depends from claim 1, claims 10-12 must likewise be allowable.
Issue is taken with this position inasmuch as each statutory class of claims should stand on its own merits.  Thus, a product produced by a novel and unobvious process is not necessarily patentable.  See MPEP 2113 and cases cited therein.  As noted in the prior Office action and not disputed by applicants, Kaita et al disclose copolymers of butadiene and ethylene characterized by cis-1,4-bond content and a weight-average molecular weight (Mw), Mw/Mn and a number-average molecular weight (Mn, calculated) commensurate with the corresponding parameters used to characterize polymers obtained by the instant manufacturing method, while Tsujimoto et al disclose polybutadiene having a microstructure content (% cis-1,4/trans-1,4/1,2) comparable to the microstructures (%) of polymers obtained by the same manufacturing method.  Although the copolymers of Kaita et al and the polybutadienes of Tsujimoto et al were produced using a catalyst composition different to Applicant’s, Applicant has not alleged, much less shown, wherein such a difference in preparation (manufacturing) necessarily distinguishes the ultimate polymer obtained according to present claim 8/1 in any unobvious respect over the disclosed (co)polymers.   In the absence of a showing establishing an actual and unobvious difference between the instantly claimed polymer and the prior art (co)polymers, the continued rejection of claims 10-12 is deemed tenable and therefore must be maintained.

Allowable Subject Matter
	Claims 1, 3-9, 19 and 20 are allowed.
The closest prior art to Siek et al, Tomas-Mendivil et al, JP 2007-055915, Kaita et al and Tsujimoto et al, discussed in detail in the previous Office action, does not describe the inventions of instant claims 1, 3-9, 19 or 20, or provide proper rationale to modify their respective inventions into the invention of any of said claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        

/FMTeskin/04-27-22